



LOAN MODIFICATION AGREEMENT


        THIS LOAN MODIFICATION AGREEMENT (this “Modification”) is entered into
effective June 19, 2020 (the “Effective Date”), by and between SOUTHSIDE BANK, a
Texas state bank ("Lender") and LANTANA PLACE, L.L.C., a Texas limited liability
company ("Borrower").


        WHEREAS, Borrower and Lender entered into a Construction Loan Agreement
dated effective April 28, 2017 (as heretofore amended, the “Loan Agreement”)
respecting a construction loan in the maximum principal amount of $26,310,482.00
for Borrower’s Project known as “Lantana Place” in Travis County, Texas as
therein described; and


        WHEREAS, the Loan is evidenced by a Promissory Note dated April 28, 2017
(the “Note”) in the maximum principal amount of $26,310,482.00; and


        WHEREAS, Borrower and Lender now desire to amend the Loan Agreement and
the Note as hereinafter set forth.


        NOW, THEREFORE, Borrower and Lender hereby represent, stipulate,
covenant and agree as follows:


1. Debt Service Coverage Ratio. Effective as of the Effective Date, the
references in Section 11(a) and (b) to the date December 31, 2019 is hereby
amended to be December 31, 2020 and the definition of DSC Period as set forth in
Section 11(d) of the Loan Agreement is hereby amended and restated as follows:


        “DSC Period: The first DSC Period shall be the three month period ending
on December 31, 2020; the next DSC Period shall be the six month period ending
on March 31, 2021; the next DSC Period shall be the nine month period ending on
June 30, 2021; the next DSC Period shall be the twelve month period ending on
September 30, 2021; and thereafter the DSC Period shall be each trailing twelve
(12) consecutive calendar month period ending on March 31, June 30, September 30
and December 31, respectively, of each calendar year.”


2. Replacement of LIBOR Rate. The Note is hereby amended to include the
following additional provisions:


(a) LIBOR Replacement. Notwithstanding anything to the contrary herein or in any
other Loan Document, upon the occurrence of a LIBOR Transition Event, Lender may
amend this Note to change the Floating Rate Index from the One Month London
Interbank Offered Rate to a Benchmark Replacement. Any such amendment will
become effective at 5:00 p.m. on the fifth (5th) Business Day after Lender has
provided such proposed amendment to Maker without any further action or consent
of Maker.





--------------------------------------------------------------------------------



(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Lender will have the right to amend
this Note to make technical, administrative or operational changes (including
changes to definitions, timing and frequency of determining rates and making
payments of interest and other administrative matters) that Lender reasonably
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by Lender in a
manner substantially consistent with market practice (or, if Lender decides that
adoption of any portion of such market practice is not administratively feasible
or if Lender determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Lender
decides is reasonably necessary in connection with the administration of this
Note).
(c) Until Benchmark Replacement is Selected. Commencing on the occurrence of a
LIBOR Transition Event, until the Benchmark Replacement has been selected in the
manner described herein, the Stated Rate shall be the greater of (i) a
fluctuating rate of interest equal to the US Prime Rate as published from time
to time in the “Borrowing Benchmarks-Money Rates” section of the Southwest
edition of the Wall Street Journal (or a comparable rate selected by Lender if
The Wall Street Journal ceases to publish such rate) plus zero percent (0%), or
(ii) 3.0% per annum.


(d) Definitions. As used herein:
“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate (which
may include the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Government Body), plus (b) a spread adjustment
(which may be a positive or negative value or zero), in each case reasonably
selected by Lender after giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Government Body, and (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated or bilateral credit facilities; provided
that, if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this Note.
        “LIBOR Transition Event” means any of the following: (a) a public
statement or publication of information by or on behalf of the administrator of
LIBOR announcing that such administrator has ceased or will cease to provide
LIBOR, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; (b) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such
2



--------------------------------------------------------------------------------



statement or publication, there is no successor administrator that will continue
to provide LIBOR; (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative; or (d)(i) a determination by Lender that at least ten
(10) currently outstanding U.S. dollar-denominated syndicated or bilateral
credit facilities at such time contain (as a result of amendment or as
originally executed) as a benchmark interest rate, in lieu of LIBOR, a new
benchmark interest rate to replace LIBOR, and (ii) Lender has notified Maker in
writing that Lender elects to amend this Note as provided herein.
        “Relevant Government Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
        “SOFR” with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as administrator
of the benchmark (or a successor administrator), on the Federal Reserve Bank of
New York's website.
5. Payment of Fees and Expenses. Upon demand by Lender, Borrower shall promptly
pay, or reimburse Lender for, all reasonable legal fees and any other expenses
incurred by Lender in connection with this Modification.
6. Representations. Borrower represents and warrants to Lender that each of the
representations and warranties set forth in the Loan Agreement are true and
correct as of the date of this Modification, as if made on the date of this
Modification, except for any representations that are specifically limited to a
specified date or time period prior to the date of this Modification.
7. No Event of Default. Borrower represents and warrants to Lender that no Event
of Default exists under the terms of the Loan Agreement, as amended hereby, and
to the best of Borrower’s knowledge, there exist no facts or circumstances that,
with the giving of notice and the expiration of any applicable cure period,
would reasonably be expected to become an Event of Default.
8. Ratification. Borrower hereby (i) ratifies, adopts and reaffirms each of the
terms and provisions of the Loan Agreement, the Note, and the other documents
evidencing or securing payment of the Loan, subject only to the modifications
contained herein; (ii) agrees that no provisions of the documents evidencing or
securing payment of the Loan have been waived except as expressly provided
herein; and (iii) waives and releases any defenses to enforcement of the
documents evidencing or securing payment of the Loan. In the event of any
conflict between the terms of this Modification and terms of the other documents
evidencing or securing payment of the Loan, this Modification shall govern and
control.
9. Defined Terms. Unless otherwise expressly provided herein, terms defined in
the Loan Agreement shall have the same meaning when used in this Modification.
3



--------------------------------------------------------------------------------



10. Counterparts and Signatures. This Modification may be signed in multiple
counterparts, all of which take together shall constitute a single document.
Facsimile signatures are permissible and shall be as binding as original ink
signatures.


11. Final Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the parties have caused this Loan Modification Agreement to
be duly executed as of the month, day and year first stated above.


LENDER:
SOUTHSIDE BANK






By: /s/ Pam Cunningham   
Pam Cunningham, Executive VP




BORROWER:
LANTANA PLACE, L.L.C.,     
a Texas limited liability company






By: /s/ Erin D. Pickens   
Erin D. Pickens, Senior Vice President


APPROVAL OF GUARANTOR


The undersigned Guarantor hereby consents to the foregoing Loan Modification
Agreement and ratifies and affirms its written guarantee of payment of the Note
as modified and amended.


GUARANTOR:
STRATUS PROPERTIES INC., a Delaware corporation






By: /s/ Erin D. Pickens
Erin D. Pickens, Senior Vice President




4

